STEINFELD, Judge
(dissenting).
I concur in the opinion of the majority except that part which directs entry of a judgment denying the claims and the language which supports that order. A decision in this case was withheld pending decision in Cheshire v. Barbour, Ky., 455 S. W.2d 62 (1970). There we admitted utter confusion existed in the case law governing this type of action in this and in other states. We said: “We think justice dictates that the plaintiff herein be given another chance.” I cannot distinguish this proceeding from Cheshire v. Barbour, supra. Equal protection dictates that the Janeses and the Pirrmans have the same opportunity.